DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-12, 14-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,993,178.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, 14-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 16 recite the limitation "an ablation catheter" in line 4.  The antecedent basis for this limitation in the claims is confusing, since it has already been recited in their respective preambles.
Claim 1 recites the limitation "a starting temperature" in line 16.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “initial temperature”.
Claims 1, 2, 9, and 16 recite the limitation "an orientation" in lines 20, 17, 13, and 10 (respectively).  The antecedent basis for this limitation in the claims is confusing, since it has already been recited in their respective preambles.
Claims 1, 2, 9, and 16 recite the limitation "a target surface" in lines 21, 18, 14, and 11 (respectively).  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “target region”.
the at least one energy delivery member" and “the elongate body” in lines 13 and 15.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation "the starting temperature value" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations "the first period" and “the second period” in lines 11-12.  There is insufficient antecedent basis for these limitations in the claim.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang, U.S. 2008/0161797 (hereinafter Wang).
.

Claim(s) 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govari, U.S. 2013/0158548 (hereinafter Govari-1).
Regarding claims 16, 18, and 20, Govari-1 discloses (note abstract; paragraph 42; figs. 2-5) a method of determining an orientation of a catheter tip comprising the claimed limitations.

Claim(s) 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govari, U.S. 2015/0126995 (hereinafter Govari-2).
Regarding claims 16, 18, and 20, Govari-2 discloses (note abstract; figs. 2-4) a method of determining an orientation of a catheter tip comprising the claimed limitations.

Claim(s) 16-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Panescu, U.S. 2016/0278856 (hereinafter Panescu).
The applied reference has several common inventors (but a different inventive entity) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing 
Regarding claims 16-18, and 20, Panescu discloses (note abstract; paragraph 438) a method of determining an orientation of a catheter tip comprising the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari-1 in view of Wang and Hong, U.S. 2008/0015562 (hereinafter Hong).
Regarding claims 1, 3, 4, 6-12, 14, and 15, Govari-1 discloses a method comprising most of the claimed limitations as can be seen above (also note paragraphs 46-54).  However, Govari-1 fails to explicitly disclose using rates of temperature change for feedback, wherein this rate of change is calculated using a moving average value.  Wang teaches (see above) a similar procedure that uses rates of temperature change for feedback.  It is well known in the art that .  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari-1 in view of Wang.
Regarding claim 17, Govari-1 discloses a method comprising most of the claimed limitations as can be seen above (also note paragraphs 46-54).  However, Govari-1 fails to explicitly disclose using rates of temperature change for feedback.  Wang teaches (see above) a similar procedure that uses rates of temperature change for feedback.  It is well known in the art that procedures can use a variety of feedback parameters interchangeably.  Therefore, it . 

Claims 1, 4, 6-10, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari-2 in view of Wang and Hong.
Regarding claims 1, 4, 6-10, 12, 14, and 15, Govari-2 discloses a method comprising most of the claimed limitations as can be seen above.  However, Govari-2 fails to explicitly disclose using rates of temperature change for feedback, wherein this rate of change is calculated using a moving average value.  Wang teaches (see above) a similar procedure that uses rates of temperature change for feedback.  It is well known in the art that procedures can use a variety of feedback parameters interchangeably.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the procedure of Govari-2 to utilize rates of temperature change for feedback.  This is because this modification would have merely comprised a simple substitution of interchangeable feedback configurations in order to produce a predictable result (see MPEP 2143).  Furthermore, Hong teaches a procedure that calculates a rate of change of a parameter using any of a variety of techniques (including using moving average values – note paragraph 61).  It is well known in the art that these different data processing techniques are widely considered to be interchangeable (as can be seen in Hong).  Therefore, it would have been obvious to a .  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari-2 in view of Wang.
Regarding claim 17, Govari-2 discloses a method comprising most of the claimed limitations as can be seen above.  However, Govari-2 fails to explicitly disclose using rates of temperature change for feedback.  Wang teaches (see above) a similar procedure that uses rates of temperature change for feedback.  It is well known in the art that procedures can use a variety of feedback parameters interchangeably.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the procedure of Govari-2 to utilize rates of temperature change for feedback.  This is because this modification would have merely comprised a simple substitution of interchangeable feedback configurations in order to produce a predictable result (see MPEP 2143). 

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govari-2 in view of Wang and Hong as applied to claims 1, 4, 6-10, 12, 14, and 15 above, and further in view of Govari-1.
.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that Wang does not disclose ‘calculating a temperature rate of change’, Examiner respectfully disagrees (as can be seen in paragraph 20 of Wang).  Furthermore, Examiner maintains that the cited claims have been met by Wang as they are currently written, due to the breadth of limitations such as ‘determining whether the calculated rates of change satisfy one or more orientation criteria’.  It should be noted that Examiner 
Regarding Applicant’s arguments that the Govari references do not disclose ‘calculating a temperature rate of change’, it should be noted that Examiner never made this assertion, and that claims 16, 18, and 20 do not require this limitation.  Furthermore, Examiner maintains that the cited claims have been met by the Govari references as they are currently written, due to the breadth of limitations such as ‘determining whether the calculated rates of change satisfy one or more orientation criteria’.  It should be noted that Examiner asserts that this limitation is necessarily met by both references upon comparison to a temperature threshold (see above).
Regarding Applicant’s arguments that Panescu does not disclose the cited limitations, Examiner respectfully disagrees.  More specifically, Examiner maintains that the cited claims have been met as they are currently written, due to the breadth of limitations such as ‘catheter orientation’ and ‘determining whether the calculated rates of change satisfy one or more orientation criteria’.  It should be noted that Examiner asserts that the cited claims (with these limitations) are necessarily met when contact is determined via a comparison to a temperature threshold (see above).  
Regarding Applicant’s arguments that the claims have not been met by the cited combinations of references, Examiner respectfully disagrees.  Examiner maintains that the claims have been met by the combinations of cited references as they are currently written, as can be seen above. 
  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794